Heydenfeldt, Justice,
delivered the opinion of the court. Wells, Justice, concurred.
No points have been filed in this case by the counsel on either side, and we have had to examine it without such aid.
It is a bill in chancery for the abatement of a mill-dam. In the decisions of the court upon the admission of evidence I can see no error.
The decree of the court requires a diminution of the defendants’ dam to- the extent of two feet. The only evidence on the question of injury shows that the plaintiffs’ claim was overflowed two or three feet. The right is clearly with the plaintiffs, and and so the District Judge found. The decree should have ordered such a diminution of the defendants’ erection as would have prevented any overflow, from that cause, of the plaintiffs’ mining ground, or, if necessary, an entire abatement.
I do not think the decree has. gone beyond what is clearly warranted by the evidence.
Judgment affirmed, with costs.